Title: To George Washington from Captain John Barry, 6 April 1778
From: Barry, John
To: Washington, George



Dr General
Middletown [Del.] April 6th 1778

Inclosed is a bill of sundry Articles purchased at the Sales here for your Excellency which tho’ laid in high, hope will please you; I shou’d have compleated the whole of your Excellency’s Memn. had it been in my Power. Major Burnet, purchased all the Knives & forks to be equally divided between your Excellency & General Green; You will please to send the Marshall the Amot of the Inclosed bill by the same hand that brings the Money for the Articles purchased by Major Burnet. I have the honor to be your Excellency’s most humble & Obt servt

John Barry

